Opinion by
Rice P. J.,
It was conceded by the learned judge of the court below and by the counsel for the defendant, that the act of 1893 repealed the local acts of 1848 and 1851, so far as those acts related to the appointment of tax collectors, and that now tax collectors in the townships named in those local acts are to be elected by popular vote as in other portions of the state. The case of Com. v. Wunch, 167 Pa. 186, is directly on the point and renders any further discussion of it unnecessary. Under the act of 1848 it was the duty of the county commissioners to appoint the person “ offering to perform said duties for the lowest sum,” and this was the measure of his compensation. The difference between that sum and “ the amount of collector’s fees now authorized by law ” went into the common school fund of *277the township. When the power of the county commissioners to appoint was taken away, the duty and authority to receive bids necessarily went with it, and, consequently, the mode of fixing the compensation prescribed by the local act. The regularly elected collector is not required to put in a bid in order to obtain the duplicate; if he does so it is purely gratuitous, and no other person can obtain the duplicate by offering to perform the duties for a less sum. The proposition that whilst the act of 1898 repealed the local act, so far as it related to the appointment of the officer, but left it in force, so far as his compensation is concerned, cannot be sustained. It cannot be, that his compensation is regulated by that act, now that the whole system by which it could be ascertained has been swept away.
What follows ? Either that the collector is entitled to no compensation whatever, or that it is regulated by the act of 1885. It is not supposable that the former result was contemplated by the legislature, but if through inadvertence they failed to provide against its happening, it is not the province of the courts to supply defects and omissions in the legislation. We do not think, however, that we are driven to the alternative of holding that the repeal of the local law left the collectors in these townships without the right to compensation. The act of 1885 has been decided to be a general law, and therefore constitutional, notwithstanding the proviso “that this act shall not apply to any taxes, the collection of which is regulated by local law:” Malloy v. Reinhard, 115 Pa. 25; Evans v. Phillipi, 117 Pa. 226; Bennett v. Hunt, 148 Pa. 257; Com. v. Lyter, 162 Pa. 50; Swatara School District’s App., 1 Pa. Superior Ct. 502. It would have been very difficult to sustain this conclusion if the proviso had been construed, as contended for here, to permanently exclude localities having special laws, from its operation until express affirmative legislation was had bringing them within it. This was not the purpose of the legislature in excepting these localities from the operation of the law. Their object was to avoid any doubt as to their intention to leave intact these local laws: Com. v. Sellers, 130 Pa. 32. This was allowable because the constitutional provision against local or special legislation does not make it mandatory on the legislature to repeal every local law in exist*278ence at the adoption of the constitution, when enacting a general law upon the subject. As the cases above cited, and many others that might be cited, abundantly show, the doctrine previously held concerning the implied repeal of local laws by a subsequent general law, is still maintained, although perhaps not so unqualifiedly as before the adoption of the constitution. These decisions were put on the ground that the proviso was in reality superfluous. For, said Mr. Justice Trunkey in the first cited case: “ Had section 13 of the act 1885 been omitted there would have been no repeal of the local statutes for the borough of Verona.” When the question came up the second time in Evans v. Phillipi, supra, this point was more fully discussed by Mr. Justice Clark, and we cannot do better than to quote his language : “ There is an obvious distinction between a statute which upon its face is local and special, and one which though general in form is thus obstructed in its application; in the one case, the local law cannot become general, except by re-enactment in general form; whilst, hr the other, by the repeal of the local law, the special subject affected by it is brought under the general law, the operation of which was previously obstructed. Thus the act of April 21,1869, could be extended to the whole state only by the re-enactment thereof as a general law, but the act of June 25, 1885, upon the repeal of the local statutes obstructing its operation, would, ipso facto, take effect throughout the state. The latter is therefore in this modified sense a general law; it was passed for the whole state, and may, upon certain contingencies, become applicable and operative, throughout the state, without change or amendment thereof. ” The same principle was recognized in Road in Cheltenham Township, 140 Pa. 136, and many other cases that might be cited. See Sander-son’s Validity of Statutes, 111-116. Applying this principle here, we conclude that upon the repeal of the local laws in question by the act of 1893, the law regulating compensation of tax collectors elected in the townships referred to is the act of 1885.
The judgment is reversed, and in accordance with the stipulation of the case stated, it is ordered and directed that judgment be entered for the plaintiff for the sum of $206.62, with costs.